In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00091-CV
         ______________________________



                 IN RE:
     MICHAEL HOOPER & ASSOCIATES, P.C.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION


        Michael Hooper & Associates, P.C., has filed a petition asking this Court to issue a writ of

mandamus against the Honorable John Ovard, Administrative Judge of the First Administrative

Region, in Dallas, Texas. In the petition, Relator complains that mandamus should issue because

Ovard did not hold a hearing on Relator's motion to recuse a district judge.

        This Court has jurisdiction to issue a writ of mandamus against "a judge of a district or county

court in the court of appeals district." TEX . GOV 'T CODE ANN . § 22.221(b) (Vernon 2004). Dallas

County is not within this court-of-appeals district, and Ovard is not a judge of a district or county

court within this district. See TEX . GOV 'T CODE ANN . § 22.201(g) (Vernon 2004). We have no

jurisdiction over this petition.

        We deny the petition for writ of mandamus.



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:         October 7, 2009
Date Decided:           October 8, 2009